Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Ali M. Imam, Reg. # 58,755 on 01/28/2022.

Claims 1, 9, 12, 18 and 20 are amended herein.
Claims 8 and 17 are cancelled herein.

1. (Currently Amended) A method for real-time template authoring and execution by utilizing one or more processors and one or more memories, the method comprising:
receiving a request to create a real-time document template; 
implementing a template authoring work flow process by leveraging native tools to create the real-time document template based on the received request; 
calculating a hash value of template content of the created template; 
storing the hash value onto a database; 
receiving a request for creating a new real-time document template; 
calculating a hash value of the new real-time document template request; 
comparing the hash value of the new real-time document template request with the stored hash value by accessing the database; 
generating a positive validation result of validating the hash value of the new real-time document template request when it is determined that the hash value of the new real-time document template request is different from the stored hash value; 
initiating a new template authoring work flow process to create the new real-time document template based on the positive validation result;
creating a real-time document based on the real-time document template; 
triggering an automatic verification process in response to creating the real-time document, wherein the automatic verification process includes: 
verifying content data of the created real-time document with pre-stored reference content data; 
generating a confidence index value based on verifying the content data of the real-time document with pre-stored reference content data, wherein the confidence index value represents a degree of matching of the content data of the real-time document to the pre-stored reference content data; and
completing the automatic verification process when it is determined that the confidence index value corresponds to an exact match of the content data of the real-time document to the pre-stored reference content data; and 

 
2. (Original) The method according to claim 1, further comprising: triggering a manual quality check process to manually verify the content data of the real-time document and the pre-stored reference content data when it is determined that the Attorney Docket No.: P60662confidence index value does not correspond to an exact match of the content data of the real- time document to the pre-stored reference content data; and validating the real-time document for execution after completing the manual quality check process.
  
3. (Original) The method according to claim 1, wherein the real-time document is a sworn document requiring execution by an authorized user after validation.
  
4. (Original) The method according to claim 1, wherein the real-time document template is in .pdf and/or .docx file format.
 
5. (Original) The method according to claim 1, further comprising: integrating the template authoring workflow process into a system that is configured to track and manage sworn documents across multiple lines of business (LOB).
 
6. (Original) The method according to claim 5, further comprising: integrating mainframe screens into the system; and automatically populating account information based on an account that a user log in information into the system.

7. (Original) The method according to claim 1, further comprising: building an intelligent self-managed place-holder data dictionary used in the real-time document template during authoring of the real-time document template.
  
8. (Canceled) 

9. (Currently Amended) The method according to claim 1, further comprising: 





generating a negative validation result of not validating the hash value of the new real-time document template request when it is determined that the hash value of the new real-time document template request is the same as the stored hash value; and 
rejecting the request to create the new real-time document template based on the negative validation result.
 
10. (Original) The method according to claim 1, wherein the template authoring work flow process provides real-time document management capabilities that includes one or more of the following document-based capabilities: composition, extraction, soft 
  
11. (Original) The method according to claim 1, further comprising: implementing an optical character recognition (OCR) processing and application programming interfaces (APIs) for document generation, conversion, and automation; and automatically controlling quality of the created real-time document based on the OCR processing and the APIs.
  
12. (Currently Amended) A system for real-time template authoring and execution, comprising: 
a receiver configured to receive a request to create a real-time document template;
a processor; and 
a database operatively connected to the processor and the receiver via a communication network, 
wherein the processor is configured to:
implement a template authoring work flow process by leveraging native tools to create the real-time document template based on the received request; 
calculate a hash value of template content of the created template; 
store the hash value onto a database; 
receive a request for creating a new real-time document template; 
calculate a hash value of the new real-time document template request; 
compare the hash value of the new real-time document template request with the stored hash value by accessing the database; 
generate a positive validation result of validating the hash value of the new real-time document template request when it is determined that the hash value of the new real-time document template request is different from the stored hash value; 
initiate a new template authoring work flow process to create the new real-time document template based on the positive validation result;
create a real-time document based on the real-time document template; 
trigger an automatic verification process in response to creating the real-time document, wherein the automatic verification process includes: 
verifying content data of the created real-time document with pre-stored reference content data; 
generating a confidence index value based on verifying the content data of the real-time document with pre-stored reference content data, wherein the confidence index value represents a degree of matching of the content data of the real-time document to the pre-stored reference content data; and
completing the automatic verification process when it is determined that the confidence index value corresponds to an exact match of the content data of the real-time document to the pre-stored reference content data; and 
validate the real-time document for execution after completing the automatic verification process.


14. (Original) The system according to claim 12, wherein the processor is further configured to: integrate the template authoring workflow process into a system that is configured to track and manage sworn documents across multiple lines of business (LOB).
 
15. (Original) The system according to claim 14, wherein the processor is further configured to: integrate mainframe screens into the system; and Attorney Docket No.: P60662automatically populate account information based on an account that a user log in information into the system.
  
16. (Original) The system according to claim 12, wherein the processor is further configured to: build an intelligent self-managed place-holder data dictionary used in the real-time document template during authoring of the real-time document template.
  
17. (Canceled) 







generate a negative validation result of not validating the hash value of the new real-time document template request when it is determined that the hash value of the new real-time document template request is the same as the stored hash value; and 
reject the request to create the new real-time document template based on the negative validation result.
 
19. (Original) The system according to claim 12, wherein the processor is further configured to: implement an optical character recognition (OCR) processing and application programming interfaces (APIs) for document generation, conversion, and automation; and automatically control quality of the created real-time document based on the OCR processing and the APIs.
 
20. (Currently Amended) A non-transitory computer readable medium configured to store instructions for real-time template authoring and execution, wherein when executed, the instructions cause a processor to perform the following:

implementing a template authoring work flow process by leveraging native tools to create the real-time document template based on the received request; 
calculating a hash value of template content of the created template; 
storing the hash value onto a database; 
receiving a request for creating a new real-time document template; 
calculating a hash value of the new real-time document template request; 
comparing the hash value of the new real-time document template request with the stored hash value by accessing the database; 
generating a positive validation result of validating the hash value of the new real-time document template request when it is determined that the hash value of the new real-time document template request is different from the stored hash value; 
initiating a new template authoring work flow process to create the new real-time document template based on the positive validation result;
creating a real-time document based on the real-time document template; 
triggering an automatic verification process in response to creating the real-time document, wherein the automatic verification process includes: 
verifying content data of the created real-time document with pre-stored reference content data; 
generating a confidence index value based on verifying the content data of the real-time document with pre-stored reference content data, wherein the confidence index value represents a degree of matching of the content data of the real-time document to the pre-stored reference content data; and

validating the real-time document for execution after completing the automatic verification process.


	Reasons for Allowance

Claims 1-7, 9-16 and 18-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest cited prior arts of record are Davis et al. (“Davis”, US 2006/0294459 A1) and Wyle et al. (“Wyle”, US 2019/0286896 A1).
Davis teaches a method of creating a document templates for content publishing system; Wyle teaches a concept of verifying the content data of the document via both automatic verification and manual verification.  However, none of the cited prior art references of record fully anticipate or render obvious the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN S NGUYEN whose telephone number is (571)270-7612. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN S NGUYEN/Primary Examiner, Art Unit 2145